DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants reply on 02/17/2021 in reply to the Office Action mailed on 11/17/2020 is acknowledged. Claims 3-5, 7-8, 10, 15, 19, 21-24, 29-34, 36, 38-40 and 44 were previously cancelled. Claims 2, 6, 9, 11-14, 16-18, 20, 25-26, 28, 30, 35, 37, 41-43 are present for examination.

Maintained - Specification-Objections
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as "www.mayoclinic.org/drugs-supplements/vitamin-b6/saflty/hrb-20058788" or other browser-executable code. See MPEP § 608.01. At least page 20 line 21 contains an embedded hyperlink and/or other form of browser-executable code. 
The amendment to the specification still contains a browser-executable code "www.mayoclinic.org/drugs-supplements/vitamin-b6/saflty/hrb-20058788" is browser executable therefore not permissible. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. 
Withdrawn -Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites a method where the human subject has not been diagnosed with hypophosphatasia (HPP). This claim is not clear because it is not clear if the subject does not have HPP or if the subject has not been diagnosed with HPP. Clarification is required. The rejection is withdrawn. 

However the recitation: "…the subject may have an undiagnosed HPP is understood as "…a subject that may have HPP which is not diagnosed (thus undiagnosed HPP). On this bases the claim will be re-evaluated.

Withdrawn -Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 6, 9, 11-14, 16-18, 20, 25-26, 28, 35, 37, 41-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification teaches a method of treating seizure in a subject that comprises a high level of alkaline phosphate substrates including PLP, PP or PEP by administering a recombinant tissue nonspecific alkaline phosphatase variant (sTNALP-FcD10). Furthermore the specification on Example 3 teaches that reduced alkaline phosphatase due to PNALP knockout or mutant in a subject results in accumulation of extracellular PLP and PPi with a concomitant reduction in intracellular PLP since in its phosphorylated state PLP cannot cross the plasma membrane to enter the cell. Low intracellular PLP may lead to reduced brain gamma-aminobutyric acid (GABA) which may lead to seizure. 
They teach that in mice with reduced brain gamma-aminobutyric acid (GABA), daily treatment with recombinant sTNALP-FcD10 reverses the effect of low intracellular PLP and thus the level of GABA. 
However the specification does not describe a method of treating seizure in a subject that comprises administering any recombinant alkaline phosphatase with any structure from any source including, germ cell alkaline phosphatase (GCALP), intestinal alkaline phosphatase (IALP) in a subject where an aberrant level of alkaline phosphate substrates including PLP, PP or PEP are seen. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
loss-of-function mutation(s) in the gene (ALPL) that encodes the tissue-nonspecific isozyme of alkaline phosphatase (TNALP; ie. liver/bone/kidney type ALP). It teaches that the biochemical hallmark reduced serum ALP activity thus hypophosphatasemia (HPP), which leads to elevated blood and/or urine levels of PLP, PPi and PEA and a characteristic bone mineralization defect(s). The specification further teaches that, many HPP patients can in addition manifest seizures in addition to the characteristic mineralization defect(s). To treat or prevent seizures and/or other symptoms, the specification states that recombinant soluble tissue nonspecific alkaline phosphatase variant sTNALP-FcD10 was used on specific strains of mice with PNALP knockout. The recombinant construct contained coding sequence of the TNALP ectodomain extended with the Fc region of the human IgGl (gamma). 
The specification further teaches targeting the recombinant TNALP to bone tissue by attaching a deca-aspartate (D10) sequence to the C-terminal of the Fc region. This construct was used on subpopulation of mice that do not appear to show phenotype of bone defects but show Vitamin B6-resistant seizures and on subpopulation that display the bone defect phenotype and also show Vitamin B6-resistant seizures. The specification teaches that although the mice subpopulation that do not show a bone defects phenotype appear normal they however manifest the shortened life span of the subpopulation that do display the bone defect phenotype. 
Applicants then extrapolate that this finding as an indication of a possible misdiagnosis of human patients that do not show the bone defect phenotype and that these patients may miss out on a timely and effective treatment. However Applicants claims broadly  encompass a method of treating seizure in humans with aberrant alkaline phosphate substrate by administering not only a recombinant tissue nonspecific alkaline phosphatase having any structure but also other variant alkaline phosphatases including placental alkaline phosphatase (PALP), germ cell alkaline phosphatase (GCALP), intestinal alkaline phosphatase (IALP), or any soluble fragment, fusions r chimeric constructs thereof.
However, the specification does not teach or describe how to make and use other alkaline phosphatase variants besides sTNALP-FcD10 that expresses the tissue nonspecific 

Applicants have amended the claims by incorporating the specific structures of the alkaline phosphatase enzyme. The rejection is withdrawn.

Withdrawn -Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
	Claims 2, 6, 9, 11-14, 16-18, 20, 25-26, 28, 30, 35, 37, 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 in the instant application is drawn to methods of treating seizure in a human subject having aberrant levels of an alkaline phosphatase substrate selected from pyridoxal 5 '-phosphate (PLP), inorganic pyrophosphate (PPi), and phosphoethanolamine (PEA), comprising administering a therapeutically effective amount of a recombinant alkaline phosphatase to the subject, and wherein the human subject has minor or non-detectable bone mineralization defects. Claim 1 in U.S. Patent No. 10,449,236 B2 is drawn to a method of treating seizure in a human subject having aberrant levels of at least one alkaline phosphatase substrate selected from pyridoxal 5'-phosphate (PLP), inorganic pyrophosphate (PPi), and phosphoethanolamine (PEA), comprising administering a therapeutically effective amount of a recombinant alkaline phosphatase to the subject, wherein the subject has been determined to be nonresponsive to vitamin B6 treatment for the seizure. 
	Thus while claim 1 of the reference patent does not recite "…wherein the human subject has minor or non-detectable bone mineralization defects" it can broadly encompass this limitation. Claims 6, 9, 11-14, 16-18, 20, 25, 26, 28, 30, 35, 37, 41-43 in the instant application are obvious over claims 2-20 of the reference patent.

	The claim not states: "…where the subject is vitamin B responsive for the seizure …" The rejection is withdrawn based on the above amendment to the claims. However given the amendment to the claim, the following rejection applies due to the claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 2, 6, 9, 11-14, 16-18, 20, 25-26, 28, 30, 35, 37, 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008138131A1 (Phillippe Crine etal) or US 9,988,620 (Crine et al).
	Independent claim 2 is drawn to a method of treating seizure in a human subject having aberrant levels of an alkaline phosphatase substrate selected from pyridoxal 5' phosphate             (PLP), inorganic pyrophosphate (PPi), and phosphoethanolamine (PEA), comprising administering a therapeutically effective amount of a recombinant alkaline phosphatase to the human subject where the human subject has minor or non-detectable bone mineralization defects, where the subject is vitamin B6 responsive for the seizure and where the recombinant alkaline phosphatase comprises an amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 4. 
	Claim 6 is drawn to a method where the human subject has not been diagnosed with hypophosphatasia (HPP) and has minor or non-detectable bone mineralization defects or where HPP was not diagnosed. Dependent claims recite the effect of a defective alkaline phosphatase and the treatment modes (claim 9, 11 and 12). Claims 13, 14, 16-18 recite administration of the recombinant alkaline phosphatase and the dosage used and its effect and 
	WO 2008138131A1 (Phillippe Crine et al) teaches that in certain situations of hypophosphatasemia (HPP) conditions, active site mutation of TNALP only affect the ability of the enzyme to metabolize PLP which can lead to the epileptic seizures without the bone mineralization effects observed in TNALP aberrances in general.
	For example on Paragraph [0011], Crine et al teaches that "...some TNALP active site mutations have been shown to affect the ability of the enzyme to metabolize PPi or PLP differently (according to Di Maura et al. 2002). Both PLP and PPi are confirmed natural substrates of TNALP and abnormalities in PLP metabolism explain the epileptic seizures observed in TNALP deficient Akp2" mice (referring to Waymire et al. 1995; Narisawa et al. 2001), while abnormalities in PPi metabolism explain the skeletal phenotype in mouse model of Hypophosphatasia (referring to Hessie et al. 2002; Anderson et al. 2004; Harmey et al. 2004; Harmey et al. 2006; Anderson et al. 2005a). Therefore different mutations of TNALP can result in different effects on the activity of TNALP.
	Thus one of ordinary skill in the art would have been apprised that in certain active site mutations of TNALP result in hypophosphatasemia (HPP) conditions, where the ability of the enzyme to metabolize PLP thus lead to epileptic seizures occurres without abnormalities in bone mineralization effects observed in other TNALP aberrances.
	Therefore in certain conditions of HPP the art teaches that, TNALP comprising a specific type of active site mutation that does not have the ability to dephosphorylate PLP thus can 
	Thus the art clearly suggest that accumulation of PLP due to mutations in TNALP can leads to aberrant levels PLP and can lead to seizures without significantly affecting PPi. Therefore it would have been obvious for one of ordinary skill in the art to be motivated to treat individuals with disproportionately high levels of PLP with a wild type TNALP (thus minor or non-detectable bone mineralization as encompassed in the limitation of claim 2). 
	Furthermore Crine et al clearly teach that reduced intracellular levels of PLP in the central nervous system leads to reduced levels of glutamic acid decarboxylase (GABA) in the brain. They teach that PLP is required for the function of GABA and that reduced activity of this enzyme leads to epileptic seizures.
	Crine et al further teach that Vitamin B6 can be found in three free forms (or vitamers), i.e., pyridoxal (PL), pyridoxamine (PM), and pyridoxins (PN), all of which can be phosphorylated to the corresponding 5'-phosphated derivatives, PLP, PMP and PNP. Removal of the phosphate group is a function of primarily that of the TNALP isozyme. Since only dephosphorylated vitamers (Vitamin 6) can he transported into the cells, decreased TNALP activity in Hypophosphatasia results in marked increases in plasma PLP and intracellular deficiency of PLP in peripheral tissues and most importantly in the central nervous system (CNS) which leads to reduced brain levels of GABA. They state that epileptic seizures observed result from glutamic acid decarboxylase dysfunction due to shortage of PLP in the CNS. 	However it would have been obvious to include a vitamin 6 which is a dephosphorylated form of PLP (pyridoxal) in the treatment of a subject with a defective phosphatase (TNALP) 
	Crine et al also teaches TNALP conjugated to Fc and polyasparate (Fc-DI0) see brief description of the drawings fig. 1-14 for example being obvious over claims 20, 25, 26 and 28 (see sequence alignment with SEQ ID NO: 1 below). 
	Claims 13, 14, 35, 37, 41, 42 and 43 are would have been obvious because administering the wild type enzyme in an effective dosage because the specific dosage or range of dosage could only be deciphered after various dosages have been administered to arrive at the optimum dosage. Furthermore with regards to the dosage to be administered, Crie et al provide a guidance of administering a range from about 0.2 to about 20 mg/kg/day, However generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955) (Claimed process which was performed at a temperature between40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions). As to claim41-43, Crine et al teach hat the fusion proteins are provided in the form of pharmaceutical compositions in any standard pharmaceutically acceptable carriers, and are administered by 

	Moreover out of a limited number of administration modes for a therapeutic product, one of ordinary skill would have used any one or more of the mode of administration recited in claims 41-43 with a reasonable expectation of success. 
	One of ordinary skill in the art would be motivated to treat such individuals with wild type TNALP in view of dephosphorylating the PLP to overcome deleterious effects i.e. seizure in an individual with the specific TNALP mutation that mainly affects it's ability to dephosphorylate PLP and has minor effects on its ability to dephosphorylate PPi.
	 Thus claims 2, 6, 9, 11-14, 16-18, 20, 25-26, 28, 30, 35, 37, 41-43 are rejected because at the time of the instant disclosure, the method of treatment, the product(s) used as well as the modified fusion products as well as mode of administration were prima facie obvious to the ordinary skill in the art.

Conclusion: No claims are allowed.


Relevant publications:

Tomatsu Shunjit et al (US2009/238814 A1) teach a newly designed Enzyme Replacement Therapy for hypophosphatasia with C-terminus anchorless recombinant human TNSALP and have shown clinical effectiveness with the TNSALP (-/-) mouse model. Claim 1 of 2009/238814 A1 teaches a method for increasing life span (thus treating)  increasing bone mineralization or increasing body weight or reducing epileptic seizure in an animal having hypophosphatasia by injecting the animal with an effective amount of a composition comprising a physiologically active, untagged secreted soluble anchorless recombinant human tissue non-specific alkaline phosphatase (rhTNSALP) substantially purified from the culture media of a cultured cell . 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	May 17, 2021